Title: From Thomas Jefferson to Henry Dearborn, 22 August 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 22. 05.
                  
                  Your favor of the 15th. is recieved, and I am thankful to you for your attention to the articles from Capt. Lewis. I had written to mr Lemaire on the subject, but they would have been suffering in the mean time. for getting rid of the knits in furs, the brush well applied is the best thing. for destroying the worm after it has entered the skin, I do not know whether snuff or Camphire is best.
                  I have also recieved your letter respecting Davy’s appointment. as long as the criticisms on it were confined to Jackson’s paper, I did not think it ought to be answered; because papers which are in the habit of condemning every measure, ought not to be answered on any one, lest it should give force to their unanswered criticisms. but Duane’s paper being friendly, & read by friends, when he noticed it, it was well to explain as was done by Smith. I could not at first concieve on what authority Duane undertook to say that Davy’s appointment was without my knolege or approbation. I never said a word after your first letter on that appointment, but what was in my answer to it, & never that much to any other person. but I have since recollected that just before the rising of Congress a member called on me & told me he understood Davy was to be appointed, & he went through the objections to him. I told him his information was premature, for that nothing had passed on the appointment of Davy or any other person. I am sure I did not give him my opinion of Davy, because they were of different sections of the new schism, in which I have carefully avoided expressing to any partisan on either side, any opinion of the persons or principles of the other. I had meant to have mentioned this to you at the time, but leaving Washington in a few days after, it escaped me. this person I have no doubt has communicated what passed to Duane, with probably his own inferences. though Duane is friendly, he could not lose the opportunity of smitting a Quid as he calls them. with respect to Davy I believe him as capable as any merchant in the US. and possessing as much of what they deem honesty; for disinterestedness does not enter into it’s composition in their code. I only doubted his political morality and national attachment. I had thought too, as I explained to you that it would have been better that that officer should have been resident with the government. I have no doubt Davy will be able to present us at all times luminous statements of the commerce, & think this should be done particularly at an annual period, convenient for being laid before Congress. it is a great fund, & it is their duty & ours to look into it’s state at fixed periods. the statement should comprehend the value of the goods on hand on a given day, the outstanding debts distinguished into sperate & desperate, & the cash on hand & unexpended, so that we may see at a glance of the eye whether our capital be diminished or increased. I hope he can do it for the next Congress.
                  We are in the hope of seeing you soon: in the mean time accept affectionate salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               